IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH EX REL. DONALD                   : No. 19 MM 2020
SHEA                                          :
                                              :
                                              :
             v.                               :
                                              :
                                              :
DEPUTY PROTHONOTARY OF THE                    :
PENNSYLVANIA SUPREME COURT                    :
                                              :
                                              :
PETITION OF: DONALD SHEA                      :




                                      ORDER

PER CURIAM

      AND NOW, this 20th day of April, 2020, the “Petition for Extraordinary Relief at

King’s Bench” is DENIED.